 



EXHIBIT 10.3
BKF CAPITAL GROUP, INC.
One Rockefeller Plaza
New York, New York 10020
November 12, 2007
Mr. J. Clarke Gray
805 Ramapo Way
Westfield, N.J. 07090
Dear Clarke:
     On behalf of BKF Capital Group, Inc. (“Company”), I am pleased to extend
you a formal offer to serve as our Chief Financial Officer on the following
terms:
     1. You shall serve as the Company’s Chief Financial Officer and will be
responsible for the Company’s principal accounting activities, statutory
reporting obligations and assisting the Company’s Chairman of the Board and
Chief Executive Officer in the Company’s general operations as they or the
Company’s board of directors may reasonably request. You will devote a
reasonable portion of your business time to the Company and shall diligently
address your obligations hereunder and shall not engage in any other business
that is competitive with the Company. You shall report directly to the Company’s
Chairman of the Board and Chief Executive Officer and the Company’s board.
     2. You shall be paid a base monthly salary of $20,000 paid semi-monthly in
accordance with the Company’s normal payroll.
     3. On November 12, 2007, the board of directors of the Company has granted
you options to purchase an aggregate of 50,000 shares of its common stock. The
options will be evidenced by a stock option agreement to be executed by you and
the Company as soon as practicable after the date hereof. The options shall be
immediately vested and exercisable and shall remain exercisable through the
tenth anniversary of the date hereof. The exercise price per share of the
options shall be equal to the market price of a share of the Company’s common
stock as of the close of trading on November 12, 2007.
     4. Upon the consummation of a material acquisition or other strategic
transaction by the Company, you shall be eligible for a bonus and in an amount
in accordance with parameters to be reasonably determined by the compensation
committee of the Company.
     5. Your term of employment hereunder shall be for six months years
commencing as of October 1, 2007 provided however, that such employment may be
terminated earlier as follows:
     (i) by the Company for “Cause.” “Cause” shall mean (i) your failure to
diligently carry out any duty reasonably requested by the board of directors
that is commensurate with your title as Chairman of the Board, (ii) your breach
of this

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Agreement, (iii) your breach of the Confidentiality and Assignment of Creative
Works Agreement (defined below), (iii) any indictment for any (a) felony or
(b) misdemeanor involving a question of moral turpitude, (iv) your engagement
with any activity that is competitive with the interests of the Company or
(v) any act of gross negligence or willful misconduct that would reasonable be
likely to cause harm to the Company; provided, however, that in the cases of
clauses (i) and (ii), above, no “cause” shall be deemed to exist until the board
of directors has given you written notice of such failure or breach and you have
failed to cure same within 10 days of your receipt of such notice; and
     (ii) by either you or the Company after one year, with 60 days written
notice.
     6. You represent and warrant to the Company that
     (i) you have the right to provide services to the Company and you are not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent you from performing you duties and obligations
hereunder; and
     (ii) you have not retained and will not retain original records or copies
thereof of any proprietary information of your former employer.
You agree to indemnify the Company against any loss, liability, claim, damage
and expense (including but not limited to reasonable attorney’s fees) to which
the Company may be subject in any action brought by any present or former
employer arising out of or relating to a breach or alleged breach by you of any
of your representations or warranties set forth above by your present employer.
     7. You shall be entitled to participate in all of the employee benefit
plans provided by the Company, if any.
     Please indicate by your signature below your agreement with the terms set
forth above. In closing, I want to reiterate how excited we are to have you join
us at such a significant time in the development of the Company and look forward
to your important contributions to our success.

                      Sincerely,                
 
                    BKF CAPITAL GROUP, INC.       AGREED AND ACCEPTED          
  AS OF THE DATE WRITTEN ABOVE:
 
                   
 
                   
By:
  /s/  Harvey Bazaar           /s/  J. Clarke Gray                      
 
  Harvey Bazaar           J. Clarke Gray    
 
  Chief Executive Officer                

2